Exhibit 10.6A

AMENDMENT TO

AMERICAN WATER WORKS COMPANY, INC.

2007 OMNIBUS EQUITY COMPENSATION PLAN

NONQUALIFIED STOCK OPTION GRANT

This AMENDMENT TO NONQUALIFIED STOCK OPTION GRANT (the "Amendment"), dated as of
April 28, 2014 (the "Date of Amendment"), is delivered by American Water Works
Company, Inc. (the "Company") to ______________________ (the "Participant") to
amend that certain NONQUALIFIED STOCK OPTION GRANT.

RECITALS

WHEREAS, the Company has previously awarded the Participant a Nonqualified Stock
Option Grant dated February 20, 2014 (the "Grant Agreement"), governed by the
terms of the American Water Works Company, Inc. 2007 Omnibus Equity Compensation
Plan (the "Plan");

WHEREAS, the Committee has determined to amend the Grant Agreement to cause the
Participant to become vested upon the attainment of certain age and service
conditions;

NOW, THEREFORE, the parties to this Amendment, intending to be legally bound
hereby, agree as follows:

1.        Exercisability of Option Upon Retirement. Notwithstanding any
provision of the Grant Agreement to the contrary, if, on or after the first
vesting date specified in Section 2(a), the Participant's employment or service
with the Employer terminates (for any reason other than for Cause) after the
Participant's attainment of age 62 and completion of at least five (5) total
years of employment or service with the Employer, the Option shall become fully
exercisable as of the date of termination.

2.         Term of Option.  If the Participant's employment or service with the
Employer terminates on account of Normal Retirement (as defined below), the
expiration of the one year period following the date of the Participant's
termination of employment or service on account of Normal Retirement. For
purposes of this Grant, the term "Normal Retirement" shall mean, at the time of
the Participant's termination of employment or service with the Employer, that
the Participant has attained either (A) both (i) at least age 55 and (ii) at
least 10 total years of employment or service with the Employer, or (B) both (i)
at least age 62, and (ii) at least five (5) total years of employment or service
with the Employer.

3.        No Other Changes to Grant Agreement. The terms otherwise set forth
under the Grant Agreement shall not be modified by this Amendment except as
expressly amended above.

[SIGNATURE PAGE FOLLOWS]

 

 

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute this Amendment, effective as of the Date of Amendment.

AMERICAN WATER WORKS COMPANY, INC.

By:    Jeffry E. Sterba

logo [g2014050720244137163.jpg]

Its:    President and CEO

2